Citation Nr: 0121847	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-22 408	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a July 1997 
decision of the Board of Veterans' Appeals (the Board), which 
denied a waiver of recovery of an overpayment of an 
apportionment of the veteran's compensation benefits on the 
basis that there was bad faith on the part of the claimant.


REPRESENTATION

Moving party represented by:  New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran was credited with 7 years and 6 months of active 
service when he was placed on the Temporary Disability 
Retired List in July 1969, however, only his service  from 
October 1965 to July 1969 has been verified.  Shortly after 
separation, he was granted service connection for 
schizophrenia.  This disability has been evaluated as 
100 percent disabling since July 18, 1969.  

In February 1976, the claimant, the veteran's estranged 
spouse at the time, was awarded an apportionment of the 
veteran's compensation benefits on her own behalf and on 
behalf of their two children in her custody by the New York, 
New York  Regional Office (RO).  In 1989, the San Juan RO 
determined that the claimant and the veteran had been 
divorced in January 1977.  That RO retroactively terminated 
the claimant's apportionment award (paid to her as a 
separated spouse of the veteran), effective from July 9, 
1984, the date that the youngest child was no longer a 
recognized dependent.  This resulted in the creation of an 
overpayment in the amount of $11,472.  The claimant requested 
a waiver of recovery of this overpayment.  When the RO denied 
this claim, the claimant appealed.  

In July 1997, the Board denied entitlement to waiver of 
recovery of the overpayment.  The Board determined that the 
overpayment was caused by bad faith on the part of the 
claimant, thus precluding entitlement to waiver of recovery 
of the overpayment.

In September 2000, the claimant submitted a statement, 
maintaining that there was clear and unmistakable error in 
the July 1997 Board decision.  The Board docketed this claim 
for consideration.  

FINDINGS OF FACT

1.  In a July 1997, decision the Board denied the claimant's 
request for a waiver of recovery of an overpayment of an 
apportionment of the veteran's compensation benefits because 
it was determined that the overpayment had been created as 
the result of the claimant's bad faith, thus precluding 
waiver of recovery of the overpayment.

2.  The finding of bad faith was based on the conclusion that 
the claimant knew or should have known that she was divorced 
from the veteran and therefore not eligible for an 
apportionment.  

3.  The July 1997 Board conclusion that the claimant knew 
that she was divorced by the veteran in January 1977 was 
based on an analysis of court documents which did not support 
that conclusion.  


CONCLUSION OF LAW

Because the Board conclusion that bad faith on the part of 
the claimant was present was based on an inaccurate analysis 
of court documents, there was clear and unmistakable error in 
the July 1997 Board decision denying entitlement to waiver of 
recovery of the overpayment of the apportionment of the 
veteran's compensation benefits because of bad faith.  
38 U.S.C.A. § 5109(a), 7111 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that there is nothing in the evidence 
to demonstrate that she knew that the veteran had obtained a 
decree of divorce that became effective in January 1977.  She 
admits that she received and signed some court papers 
preliminary to the hearing for divorce, but denies that she 
received actual notice that the court would hear the petition 
for divorce in December 1976.  Further, she maintains that 
she did not receive notice that the divorce had been granted 
in January 1977, until the Department of Veterans Affairs 
(VA) informed her in 1989.  She contends that she was only 
made aware of a separation agreement and that the veteran 
planned to file for divorce.  She contends that she did not 
learn that the veteran had actually obtained the divorce 
until more than 10 years after the divorce had been granted.  

I.  Background

In December 1974, the claimant filed a claim for 
apportionment of the veteran's disability compensation 
benefits on behalf of herself and their two minor children in 
her custody.  She reported that she been separated from the 
veteran since April 1970.  She and the children were living 
in New York, and he was living in the Virgin Islands.  In 
support of her claim, she submitted a copy of her marriage 
certificate to the veteran which showed that they were 
married in February 1965 in the State of New York.  She also 
submitted copies of the children's birth certificates.  

In March 1975, the veteran submitted a declaration of marital 
status form in which he reported that he was divorced from 
the claimant.  He submitted a copy of a separation agreement 
dated in December 1969.  A field investigation in August 1975 
determined that the veteran was separated, but not divorced, 
from the claimant and that she had custody of the two 
children.  

In February 1976, the RO determined that the claimant was 
entitled to an apportioned share of the veteran's disability 
compensation benefits.  The veteran had previously received 
compensation benefits as a single person, and his award was 
amended, to pay compensation benefits for a veteran with a 
wife and two children.  His compensation award was amended to 
pay an apportionment to the claimant of the additional 
amount.  The RO sent the claimant an award letter which 
included the information that she was entitled to the 
apportionment only if her disability, marital and/or 
dependency status remained unchanged.  She was instructed to 
immediately report any change in her marital or dependency 
status.

In May 1976, the claimant requested an increase in her 
apportionment.  In the development of that claim she 
submitted a list of income and expenses and other pertinent 
information in May 1976.  She noted that she was catholic and 
had no plans concerning divorce.  She emphasized that she did 
want to end her marriage.  

The veteran submitted an affidavit in which he indicated that 
he could not afford an increase in the apportionment of his 
benefits.  He furnished an affidavit, dated in May 1976, 
addressed to the District Court of the Virgin Islands, 
indicating that he was enclosing a copy of a divorce 
complaint, a copy of a separation agreement, dated in 
December 1969, and a copy of a notice of appearance, with 
waiver and consent, an answer executed by the claimant 
regarding the divorce complaint.  The notice of appearance 
and waiver of consent was signed by the claimant in May 1974, 
and indicated that she had waived service of summons in the 
action for absolute divorce, or any further notice of hearing 
in the proceeding.  Her answer to the court, dated in May 
1974, indicated that she neither admitted nor denied the 
material allegations of the complaint, and that she consented 
to the hearing on such divorce action, as if by default, 
offering no objection to an immediate hearing of the 
veteran's complaint.  

In August 1976, the claimant's apportionment was increased to 
$240 monthly, effective from August 1, 1976.  

A VA examination in September 1976 showed that the veteran 
was well oriented with satisfactory memory.  He was 
considered able to handle his VA funds.  

At a VA examination in September 1982, the veteran stated 
that he was divorced.  He was considered medically competent 
to handle his funds.  

On a VA examination in May 1985, the veteran mentioned that 
he was still married.  He was actively delusional, and the 
examiner stated that he doubted that the veteran was mentally 
competent to handle his funds.

Subsequently, it was determined that the veteran was not 
competent for VA purposes.  

In August 1988, the veteran's mother submitted a statement 
regarding dependency.  She also submitted a copy of the 
veteran's divorce decree from a district court in the Virgin 
Islands.  It stated that the veteran's complaint for divorce 
was heard in December 1976.  The divorce decree noted that 
the defendant, the claimant, had not appeared in person or by 
her attorney, after having been served process in District 
54, Bronx, New York.  The divorce decree further noted that 
she was in default, but that the court had jurisdiction.  The 
court granted the veteran a decree of divorce, effective in 
January 1977.  No action was taken by the RO based on the 
receipt of the decree.  

In July 1989, a field investigator noted in a report that the 
veteran had been divorced in 1977, and that the field 
investigator had reported such divorce in 1988, but no action 
had been taken to remove her as a dependent.  

In August 1989, the RO sent the claimant notice of a proposal 
to terminate her apportionment because of her divorce from 
the veteran.  The RO notified her that her apportionment 
would be terminated, effective July 9, 1984, because she was 
not entitled to any apportionment on her own behalf after she 
was divorced from the veteran.  Subsequently, she was 
informed that the apportionment of the veteran's compensation 
benefits had been terminated retroactively, effective from 
July 9, 1984, and that this had created an overpayment of 
$11,472.  

In response, the claimant denied that she had been divorced 
from the veteran.  She requested a copy of the divorce 
decree, which was sent to her.  The claimant thereafter 
submitted a claim for waiver of recovery of the overpayment.  
She submitted a financial statement showing that she was on 
welfare.

At a hearing before the Board sitting at New York, New York, 
in January 1997, the claimant stated that she had been 
separated from the veteran since 1969.  She stated that she 
did receive court papers in 1974 showing that the veteran 
intended to file for divorce.  She signed some of these 
papers.  She stated that she had not received notice of the 
court hearing in 1976, or that the veteran had obtained the 
divorce which became effective in January 1977 until the VA 
had sent her a copy of the divorce decree.  

The RO denied the claimant's request for waiver of recovery 
of the overpayment on the basis that the evidence showed bad 
faith on her part.  

In the July 1997 Board decision, the Board provided the 
pertinent laws and regulations applicable in this case.  The 
Board stated that a waiver of recovery of an overpayment was 
precluded where fraud, misrepresentation, or bad faith was 
present.  The Board stated that bad faith was defined as "a 
willful intention to either seek and unfair advantage or to 
neglect or refuse to fulfill some duty or contractual 
obligation."  It was noted that bad faith was present if a 
person's conduct, although not undertaken with actual 
fraudulent intent, was undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government.  

The Board in July 1997 determined that the claimant had 
waived service of summons in the divorce action, consenting 
to a hearing on the divorce action, when she signed the 
answer to the veteran's complaint in May 1974.  Further, this 
answer offered no objection to entering a divorce decree.  
Finally, the Board noted that the actual divorce decree, 
dated in January 1977, indicated that the claimant had been, 
in fact, served process in the State of New York relating to 
the court hearing in December 1976, but that she had failed 
to respond within the prescribed time.  The Board stated that 
her answer in 1974 and the service of process in late 1976 
provided knowledge to her, whereby she "knew or should have 
known of the action that would lead to the termination of her 
marital relationship."  The Board concluded that the RO had 
informed her that she was to immediately report any change in 
her marital relationship, and that by not doing so, she 
exhibited bad faith by continuing to accept an apportionment 
of the veteran's compensation benefits after she was divorced 
and had no children in her custody.  

II.  Analysis

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision will be 
reversed or revised. 38 U.S.C.A. § 7111.  

Clear and unmistakable error is a kind of error, of fact or 
law, that when called to the attention of the later reviewer, 
compels the conclusion, which reasonable minds cannot differ, 
that the results would have been manifestly different but for 
the error.  Even where the premise of the error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43, 44 (1993).  

In order for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable error are 
errors that are undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Thus, if there 
was any tenable or reasonable basis for the determination, 
clear and unmistakable error was not present.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  The benefit of the doubt rule 
does not apply.  See Russell v. Principi, 3 Vet. App. 310, 
313, 314 (1992); Danrel v. Brown, 6 Vet. App. 242, 245 
(1944).

In essence, clear and unmistakable error is very specific and 
a very kind of error.  It is the kind of error of fact or law 
which is undebatable and leads to the conclusion that 
reasonable minds cannot differ.  Fugo v. Brown, Supra.

Waiver of recovery of an overpayment is precluded when fraud, 
misrepresentation, or bad faith is found.  There will be no 
recovery of an overpayment when it is determined that 
recovery would be against equity and good conscience. 
38 U.S.C.A. § 5302 (West 1991).  

As previously indicated, bad faith is defined as "a willful 
intention to either seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  A 
person exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the Government.  
In essence, the underlying requirement in a finding that bad 
faith is present is that the person has (1) knowledge of an 
event that (2) would preclude his or her entitlement to 
Government benefits.  

In cases involving entitlement to a waiver of recovery of an 
overpayment, a determination relating to "equity and good 
conscience" is a discretionary one.  However, a 
determination whether fraud, misrepresentation, or bad faith 
was present is a factual determination, subject to the 
clearly erroneous standard. Farless v. Derwinski, 2 Vet. App. 
555 (1992). 

After reviewing the July 1997 Board decision, the Board finds 
that there was clear and unmistakable error of fact and law 
in such decision.  Basically, the evidence of record at the 
time of the July 1997 Board decision did not establish that 
the claimant had actual knowledge that she was divorced from 
the veteran, and not entitled to the VA apportionment, prior 
to the VA informing her of the divorce.  

Clearly, the claimant had notice that a divorce proceeding 
had been initiated by the veteran.  In May 1974, while living 
in New York, she waived service of summons and consented to a 
hearing of the divorce action before the court in the Virgin 
Islands.  She offered no objection to obtaining the divorce.  
However, it is noted that, two years later, the veteran still 
had not obtained a divorce, and the claimant applied for and 
received an apportionment of the veteran's compensation 
benefits, as his separated spouse.  At that time, the veteran 
had claimed that he was divorced, but VA determined that they 
were not divorced.  

The evidence establishes that the veteran was residing in the 
Virgin Islands, and that the claimant was living in the State 
of New York.  There is no evidence that they were 
communicating, and there is no evidence in the present file 
to show that the claimant knew when the veteran would obtain 
the court hearing and follow through to obtain the divorce 
from her.  The divorce decree shows that a hearing for the 
divorce was held in December 1976.  The divorce decree also 
shows that the claimant was served with process in District 
54, Bronx, New York.  Therefore, the divorce decree 
establishes that the claimant received constructive notice of 
the divorce hearing, but that she did not receive personal 
process for the court hearing in December 1976.  The divorce 
decree does not show or establish that she had actual 
knowledge that the court was finally hearing the petition for 
divorce, or that the divorce decree would be granted, or, 
was, in fact, granted.  

In essence, the evidence shows that the veteran started the 
process for a divorce in 1974, and kept it dragging on for 
nearly 2 1/2 years.  The claimant had knowledge that the 
veteran intended to obtain a divorce decree, and had started 
divorce proceedings.  She waived notice of the hearing and 
waived notice of a personal appearance.  She did not object 
to a divorce.  However, there is no evidence of record 
indicating that the claimant had knowledge that the veteran 
finally followed through with obtaining the divorce decree, 
which became effective in early January 1977.  There is no 
evidence to demonstrate that she received actual notice of 
the hearing for divorce in December 1976, or that she 
received a copy of the divorce decree, dated in January 1977, 
prior to receiving notice of the overpayment. 

To find that the claimant exercised bad faith in this case, 
it must be shown that she had actual knowledge that a divorce 
decree was issued in January 1977, so that she had knowledge 
of an event which would preclude her entitlement to 
Government benefits.  The evidence of record in July 1997, at 
the time of the Board decision, clearly does not establish 
that the claimant had such knowledge.  It is insufficient, 
for the purposes of bad faith, to state that, "she knew or 
should have known" that the divorce decree had been issued in 
January 1977, or that "she knew or should have known" that 
her actions and the veteran's actions "would lead to the 
termination of her marital relationship."  Maybe, she should 
have assumed that the veteran would eventually obtain the 
divorce, and maybe she should have been more diligent.  
However, to demonstrate that bad faith was present, evidence 
is required to establish that she had actual knowledge of the 
event, (the divorce), which would preclude her entitlement to 
VA benefits.  

As a result, as a matter of fact and law, the Board decision 
in July 1997 was clearly and unmistakably erroneous.  The 
evidence of record in July 1997 does not clearly and 
unmistakably establish that the claimant had actual knowledge 
at any time during the period of the overpayment that she was 
divorced from the veteran.  The VA record during that period 
did contain some inconsistent evidence that the veteran, an 
incompetent schizophrenic, thought he had divorced, but there 
is nothing which would establish that the claimant had actual 
knowledge of the divorce decree prior to being informed by 
the VA in 1989.  Consequently there was no tenable or 
reasonable basis to find that she had actual knowledge of the 
hearing for divorce, or of the divorce decree, in a timely 
manner.  There could not, therefore, have been a willful 
intent on her part to either seek an unfair advantage or to 
neglect or refuse to fulfill some duty or contractual 
obligation.  Without knowledge that a divorce decree was 
issued, legally, there could be no intent to seek an unfair 
advantage with knowledge of the likely consequences.  
Reasonable minds can only conclude that the July 1997 
decision by the Board was in error in the standard used to 
determine the presence of bad faith on the part of the 
claimant at that time. 

The present issue before the Board has been whether there was 
clear and unmistakable error in the July 1997 Board decision.  
As just indicated, the Board decision in July 1997 found that 
there was bad faith on the part of the claimant in creating 
the overpayment.  The Board has now determined that such July 
1997 Board decision was clearly and unmistakably erroneous.  
There was no bad faith on the part of the claimant in 
creating the overpayment.  To this extent, the benefit sought 
by the claimant is granted.  However, the question remains as 
to whether the claimant is otherwise entitled to a waiver of 
recovery of the overpayment under the standards of equity and 
good conscience which must now be considered and applied.  
Since this is a new issue which has not been adjudicated, it 
is for initial consideration by the RO.  This question was 
not considered by the Board in the July 1997 decision or 
presented by the claimant's petition to declare clear and 
unmistakable error in the July 1997 Board decision.  The 
Board, at this time, does not have jurisdiction of this 
question. 


ORDER

There was clear and unmistakable error in the July 1997 Board 
decision determining that a waiver of recovery of an 
overpayment of the veteran's compensation benefits could not 
be granted because the claimant exhibited bad faith.  To this 
extent, the benefit sought by the claimant is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 




